DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al (2009/0285680) in view of White (3,034,298).  Hess et al teach [see annotations of Fig. 2] A gas turbine, comprising: a compressor 30 that compresses air; a combustor 14 that combusts fuel in the air compressed by the compressor to generate combustion gas; an air extraction pipe 30B; and a turbine 12 that is driven by the combustion gas, wherein the compressor 30 is configured to have an air extraction port 30B that extracts air from an stage of the compressor as cooling air, the turbine 12 is configured to have a rotor shaft, a plurality of blade rows 12 that are arranged in an axial direction of the rotor shaft and each include a plurality of blades attached to an outer circumference of the rotor shaft, and a plurality of vane rows [between 12] that are arranged in the axial direction, the blade rows and the vane rows being arranged in an alternating manner in the axial direction, each vane row being disposed on an upstream side of a respectively adjacent fluid tends to flow from high pressure to low pressure, and thus the pressure increase due to a centrifugal force should be lower than the pressure loss of the cooling air , such that the pressure of the cooling air immediately prior to flowing from the to facilitate the fluid flowing from an area of higher pressure to lower pressure.  It would have been obvious to one of ordinary skill in the art to size a pressure loss of the cooling air passing through the second communicating passage to be higher than a pressure increase due to a centrifugal force in the second communicating passage, and the pressure of the cooling air immediately prior to flowing from the second communicating passage to the second blade row is decreased with respect to the pressure of the cooling air in the cavity, as to facilitate flow to occur from high pressure to low pressure.2blade row among the plurality of blade rows, the second blade array passage being on a downstream side of the first blade array passage, the vane medium-pressure air extraction pipe is connected to one of the vane rows, the one of the vane rows being disposed between the first blade row and the second blade row in the axial direction, the first blade array passage comprises a first communicating passage configured to guide the cooling air from a cavity  toward the first blade row, the cavity being an annular space with the rotor shaft serving as the center, the cavity being formed between a a first disc on which the first blade row is arranged and a second disc on which the second blade row is arranged, and the second blade array passage comprises a second communicating passage configured to guide the cooling air from the cavity toward the second blade row;   wherein: the forced vortex passage is formed on a downstream side of a third blade row among the plurality of blade rows, the third blade row being disposed on a furthest downstream side of a flow of the combustion gas in the axial direction;   wherein  a pressure loss of the cooling air passing through the second communicating passage is higher than a pressure increase due to a centrifugal force in the second communicating passage, and the pressure of the cooling air immediately prior to flowing from the second communicating passage to the second blade row is decreased with respect to the pressure of the cooling air in the cavity
    PNG
    media_image1.png
    791
    1200
    media_image1.png
    Greyscale

Claims 1, 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al (2002/0108379) in view of Takamura et al (8,079,802), White (3,034,298) and either Uematsu (6,007,299) or Hess et al (2009/0285680).  Akiyama et al teach A gas turbine, comprising: a compressor 101 that compresses air; a combustor 108 that combusts fuel in the air compressed by the compressor to generate combustion gas;  a medium-pressure air extraction pipe 116; and a turbine 103 that is driven by the combustion gas, wherein the compressor is configured to have an air extraction port [entrance of 116] that extracts air from an intermediate stage of the compressor as cooling air, the turbine is configured to have a rotor shaft 104, and a plurality of blade rows 113-115 that are arranged in an axial direction of the rotor shaft and each include a plurality of blades attached to an outer circumference of the rotor shaft, and a plurality of vane rows [between 113 & 114 and between 114 & 115] that are arranged in the axial direction, the blade rows 113-115 and the vane rows being arranged in an alternating manner in the axial direction [see Fig. 1], each vane row being disposed on an upstream side of a respectively adjacent one of the blade rows, the medium-pressure air extraction pipe 116 is configured to have a medium-pressure air extraction main pipe connected to the air extraction port of the compressor 101, and a blade medium-pressure air extraction pipe 116 which are connected to the medium-pressure air extraction main pipe, the rotor shaft comprises an axial-direction passage 105a, a radial passage [circa 17 and radial entry thereto], a first blade array passage 18, and a second blade array passage 19, the axial-direction passage 105a extending in the axial direction, the radial passage [circa 17 and radial entry thereto] extending outwards in a radial direction of the rotor a forced vortex passage nor a vane medium-pressure air extraction pipe connected to the medium-pressure air extraction main pipe nor the vane medium-pressure air extraction pipe is connected to one of the vane rows, the one of the vane rows being disposed between the first blade row and the second blade row in the axial direction.   	Takamura et al teach A gas turbine, comprising: a compressor 20 that compresses air; a combustor 30 that combusts fuel in the air compressed by the compressor to fluid tends to flow from high pressure to low pressure, and thus the pressure increase due to a centrifugal force should be lower than the pressure loss of the cooling air, such that the pressure of the cooling air immediately prior to flowing from the second communicating passage to the second blade row is decreased with respect to the pressure of the cooling air in the cavity, so to facilitate the fluid flowing from an area of higher pressure to lower pressure.  It would have been obvious to one of ordinary skill in the art to size a pressure loss of the cooling air passing through the second communicating passage to be higher than a pressure increase due to a centrifugal force in the second communicating passage, and the pressure of the cooling air immediately prior to flowing from the second communicating passage to the second blade row is decreased with respect to the pressure of the cooling air in the cavity, as to facilitate flow to occur from high pressure to low pressure.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments center around the new limitations added by amendment and the Hines reference.  It is noted that Hines is hereby withdrawn in favor of the now applied Uematsu or Hess et al references which do teach the new features added by amendment.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 31, 2021